Citation Nr: 1243008	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for failed back surgery syndrome.  

3.  Entitlement to service connection for neuropathy.  

4.  Entitlement to service connection for radicular left hip pain.  

5.  Entitlement to service connection for radicular right hip pain.  

6.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

7.  Entitlement to service connection for low testosterone levels.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for left testicle condition.  

10.  Entitlement to service connection for neuropathic hip pain.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

The Veteran represented by:  Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing.  A transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appellate consideration the issues of service connection for a fractured left rib and for a kidney condition.  


REMAND

The Board notes that in a report of January 2009 VA spine examination, the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not related to his active service, to include due to a motor vehicle accident during that period.  In reaching this conclusion, the examiner noted the lack of any post-accident treatment during service for low back pain or a low back disorder.  He also noted that the first evidence of a problem with the Veteran's lumbar spine was in 1981, which was after the Veteran had separated from active service.  

The record before the Board includes a July 2008 statement from Dr. J. E. H., a staff neurosurgeon at the Neurosurgical Institute of Kentucky (NIK).  Dr. J. E. H. noted that the NIK had medically and surgically treated the Veteran for a number of years for cervical and lumbar spine disabilities.  He also discussed the Veteran's low back medical history, and opined that the Veteran's back disability, and the need for three back surgeries, was related to a motor vehicle accident in 1975.  

In reviewing the report of January 2009 VA spinal examination, to include the examiner's opinion, the Board is aware that the VA examiner, while noting that he had thoroughly reviewed the Veteran's claims folder, never discusses the January 2008 statement from Dr. J. E. H. even though the statement was of record at the time of the examiner's review.  Thus, it is unclear to the Board whether the examiner did in fact review the statement from Dr. J. E. H., and if not, whether review of that statement would change the VA examiner's own opinion.  

Therefore, in light of the above, the Veteran's claims folder should be returned to the VA examiner who conducted the January 2009 VA examination.  The examiner should review his examination report and its findings, as well as review the January 2008 statement from Dr. J. E. H. of the NIK, and provide an addendum medical opinion regarding the medical probabilities that the Veteran's current degenerative disc disease of the lumbar spine is related to the Veteran's period of service, in particular, the documented in-service motor vehicle accident.  If the January 2009 VA examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

The Board also notes that the Veteran submitted to the RO a January 2009 release of medical information form (VA Form 21-4142) for the NIK.  Thereafter, the RO contacted the NIK by letter, dated in February 2009, requesting the Veteran's treatment records.  In March 2009, the NIK notified the RO that the Veteran had 423 pages of records going back to 2001; as such, the facility needed the specific time period for the RO's request.  Later that same month, the RO contacted the Veteran by letter and requested that he identify the specific dates of treatment for which he wished the RO to obtain records from the NIK.  The Veteran failed to respond to the RO's letter, and the RO notified him of this fact in the above-noted June 2009 rating decision on appeal.  

As per the above July 2008 statement from Dr. J. E. H., the Veteran has been medically and surgically treated by the NIK for a number of years for cervical and lumbar spine disabilities.  As such, the Board reasonably assumes that any records associated with the NIK would be relevant to the Veteran's claims on appeal for degenerative disc disease of the cervical spine and/or of the lumbar spine.  Therefore, the RO should again submit the January 2009 VA Form 21-4142 (or if determined to be outdated, a current 21-4142 should be obtained from the Veteran) to the NIK to obtain all the Veteran's medical and surgical records from the facility dated from 2001.  If the NIK fails to provide any records following the RO's request, the Veteran should be notified of this fact and requested to obtain and submit the records from the NIK that the RO has not received.  

The Board acknowledges that the Veteran's claim for service connection for degenerative disc disease of the lumbar spine could affect his claims for service connection for failed back surgery syndrome, for neuropathy, for neuropathic hip pain, for radicular left hip pain, for radicular right hip pain, for low testosterone levels, for obstructive sleep apnea, for left testicle condition, and for a TDIU.  In this regard, during his April 2011 Board videoconference hearing, the Veteran contended that the above-noted disabilities were related to his degenerative disc disease.  Therefore, the Board finds that the identified claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Hence, it follows that, any Board action on the claims for service connection for failed back surgery syndrome, for neuropathy, for neuropathic hip pain, for radicular left hip pain, for radicular right hip pain, for low testosterone levels, for obstructive sleep apnea, for left testicle condition, and for a TDIU would, at this juncture, be premature.  

Finally, the Veteran should be provided an opportunity to supplement the record on appeal with any relevant VA or private treatment records associated with his claims on appeal.  The Board notes that the most recent VA medical records associated with the claims folder (no records are associated with the Veteran's Virtual VA electronic file) are dated no later than January 2010.  They reflect the Veteran's treatment at the community based outpatient clinic (CBOC) in Newburg, Kentucky.  

Accordingly, the case is REMANDED for the following actions:

(For the benefit of the examiner providing the addendum VA medical opinion, as discussed below in paragraph 3, the agency of original jurisdiction (AOJ) should not remove the Board's tabs in the claims folders.)  

1.  The AOJ should again submit the January 2009 VA Form 21-4142 (or if determined to be outdated, a current 21-4142 should be obtained from the Veteran) to the Neurosurgical Institute of Kentucky to obtain all the Veteran's medical and surgical records from that facility since 2001.  

If the Neurosurgical Institute of Kentucky fails to provide any records following the AOJ's request, the Veteran should be notified of this fact and requested to obtain and submit the records that the AOJ has not received.  

2.  In addition to the above, request that the Veteran identify any private or VA treatment he may have received for any claimed disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  The most recent VA records, associated with the Veteran's treatment at the Newburg CBOC are dated no later than January 2010.  Records since this time should be sought.  If any other records identified by the Veteran are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2012).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred back to the VA examiner who conducted the January 2009 VA spine examination.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

It is important that the examiner's review of the post-service medical evidence include the July 2008 statement from Dr. J. E. H, a neurosurgeon at the Neurosurgical Institute of Kentucky.  Thereafter, the examiner should again provide an opinion as to medical probabilities that the Veteran's degenerative joint disease of the lumbar spine had its onset during service or is otherwise related to service, to include the documented in-service motor vehicle accident.  

The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.  He should also specifically set forth the medical reasons for accepting or rejecting the opinion from Dr. J. E. H. of the Neurosurgical Institute of Kentucky.   

If the January 2009 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

